I am unwilling to dismiss this bill, because I think it states a strong ground of equity, and whatever uncertainty there is as to the number of acres, or the amount of the plaintiff's account, may be reduced to a certainty by a survey and by a reference to the clerk. It is a circumstance entitled to weight that the plaintiff has been allowed to remain in possession for so great a length of time, and to make improvements. The bill is not drawn with sufficient precision, but I think it should go to a hearing.
And of this opinion were the rest of the Court; and now on the hearing: